Metcalf, J.
The only question that is raised on the auditor’s report respects his allowance of $250 to the plaintiff, for a quarter’s salary as city engineer.
The defendants object to the allowance of this sum, on the ground, first, that his agreement with them, as engineer, was not to be performed within one year from the making thereof, and therefore the statute of frauds (Rev. Sts. c. 74, § 1) is a defence to his claim. But if that agreement was within that statute, we are of opinion that the recorded vote of the committee on streets, passed on the 21st of February 1854, and signed by the plaintiff as clerk, was a sufficient note or memorandum thereof in writing.
The defendants object to this claim, secondly, because, as they insist, he was not city engineer during the quarter for which he seeks compensation; but that he ceased to be such after the election of Latham to that office, in January 1855. We think this objection cannot prevail. Whatever may be the authority of the legislature to shorten the term of offices, when that term is not fixed by the Constitution, (Taft v. Adams, 3 Gray, 126,) we are of opinion that cities and towns have no such authority as to city or town offices (unless it be expressly conferred by statute) except in cases where the officer misbehaves in his office, or otherwise becomes unfit to perform its duties. The election or appointment, for a definite time, of a city officer or agent entitled to pay for his services, (when no law prescribes *36a different time for the duration of the office or agency,) and an acceptance by him of such office or appointment, constitutes, in our judgment, a contract between the city and him, which cannot be dissolved or changed by the mere will and act of the city.

Judgment for the plaintiff.